9. MDGs at the Midway Point (vote)
- Kinnock report
- Before the vote on paragraph 9:
(IT) Mr President, I propose adding the following text to the end of paragraph 9: 'deplores that the Italian Government has not yet paid the EUR 260 million it owes for the 2006-2007 quota to the Global Fund To Fight AIDS, Tuberculosis and Malaria and invites the Italian Government to settle this debt shortly'.
(The oral amendments were accepted)
- Before the vote on paragraph 45:
(NL) Mr President, I will read the text in English:
'Calls on the EU to increase funding to ensure that progress in basic science and biomedicine results in new and affordable drugs, vaccine and diagnostics for neglected diseases, to support the development phases of R[amp]D, and to secure the use of new products by neglected populations whilst respecting the TRIPS provisions;'
(NL) ... and then a section will be deleted. The section that is going to be deleted reads as follows:
and will be replaced by:
'whilst respecting international patent rights, without which pharmaceutical R[amp]D would collapse;'
(The oral amendments were accepted)